Duckworth, Justice.
The bill of exceptions does not designate or otherwise show who were intended as parties defendant in error. Furthermore it appears that R. 0. Thompson, as administrator of the estate of B. R. Benton, was a party defendant in tile trial court and was duly served. It further appears that by reason of the warranties of title contained in the various mortgages and security deeds executed by B. R. Benton the representative of his estate is interested in sustaining the judgment of the trial court. There was no service or waiver of service of the bill of exceptions as to this defendant. For these reasons the motion to dismiss the writ of error must be sustained. See Gehr v. Atlanta, 189 Ga. 701 (7 S. E. 2d, 264), and cit.

Writ of error dismissed. '


All the Justices concur.

William B. Kent & Son, for plaintiffs.
W. S. Mann and Kennedy & McWhorter, for defendants.